WHEREAS, on the 2nd day of February, 1982, Arno Windscheffel, Disciplinary Administrator, filed a disciplinary complaint against Lowell C. Wriston, an attorney admitted to the practice of law in the State of Kansas; and
WHEREAS, this Court has been advised by the United States Department of Justice that Lowell C. Wriston was charged in the United States District Court for the District of Kansas, with the offenses of conspiracy to embezzle funds of a savings and loan association contrary to 18 U.S.C. 651 and 18 U.S.C. 371, and one count of mail fraud contrary to 18 U.S.C. 1341; and
WHEREAS, the charge of mail fraud was dismissed by the government prior to trial; and
WHEREAS, Lowell C. Wriston was found guilty by a jury of conspiracy to embezzle funds of a savings and loan association, such violation being a felony; and
WHEREAS, Lowell C. Wriston notified the Clerk of the Supreme Court and the Disciplinary Administrator that he desired to voluntarily relinquish his license and privilege to practice law in the State of Kansas; and
WHEREAS, after due consideration, the Court finds that respondent’s certificate to practice law should be cancelled and declared void and the voluntary relinquishment of his right to practice law be accepted.
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that Lowell C. Wriston be, and he is hereby disbarred from the practice of law in the State of Kansas and the privilege of Lowell C. Wriston to practice law in the State of Kansas is hereby revoked and the Clerk is directed to strike the name of Lowell C. Wriston from the roll of attorneys in the State of Kansas.
IT IS FURTHER ORDERED that the certificate of Lowell C. Wriston to practice law in the State of Kansas is hereby cancelled *577and declared null and void and the costs of this action are assessed to Lowell C. Wriston.
RY ORDER OF THIS COURT dated this 25th day of May, 1982.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Cleric shall comply with the requirements of Rule 217.